IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                   Assigned on Briefs at Knoxville January 29, 2013

          ROBERT LAMONT MOSS, JR. v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Davidson County
                    No. 2005-A-434     Mark J. Fishburn, Judge


                 No. M2012-01208-CCA-R3-PC - Filed March 19, 2013


On October 5, 2005, a Davidson County jury convicted petitioner of aggravated rape, two
counts of aggravated kidnapping, and theft over $500 but less than $1,000. The trial court
sentenced him to an effective term of seventeen years in the Tennessee Department of
Correction. This court affirmed his convictions and sentences on direct appeal. State v.
Robert Lamont Moss, Jr., No. M2006-00890-CCA-R3-CD, 2007 WL 4245082, at *9 (Tenn.
Crim. App. Dec. 4, 2007), perm. app. denied (Tenn. April 7, 2008). Subsequently, petitioner
filed petitions for post-conviction relief and writ of error coram nobis. Following a hearing,
the post-conviction court denied the post-conviction petition on the merits and the coram
nobis petition as time-barred. On appeal, petitioner argues that (1) trial and appellate counsel
provided ineffective assistance; (2) his right to due process was denied by the trial court’s
denial of funds for the defense to hire experts in eyewitness reliability and shoe print
identification; and (3) he is entitled to a writ of error coram nobis. Discerning no error, we
affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

R OGER A. P AGE, J., delivered the opinion of the court, in which A LAN E. G LENN and J EFFREY
S. B IVINS, JJ., joined.

Chad Davidson, Nashville, Tennessee, for the appellant, Robert Lamont Moss, Jr.

Robert E. Cooper, Jr., Attorney General and Reporter; Kyle Hixson, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and Kathy Morante, Assistant
District Attorney General, for the appellee, State of Tennessee.
                                                 OPINION

                                     I. Procedural History and Facts

                                                   A. Trial

       A Davidson County grand jury indicted petitioner for two counts of aggravated
kidnapping, one count of aggravated sexual battery, one count of aggravated rape, and one
count of theft of property. The parties presented the following evidence, as summarized by
this court, at the October 2005 trial:

        The evidence at trial showed that the victim, [P.D.],1 left work on July 13,
        2002, at approximately 11:30 p.m. and arrived at her home on Baxter Avenue
        in Nashville. A roommate, [E.H.], was not home, and the victim’s other
        roommate, [L.M.], was asleep. The victim drank “a couple of beers” and went
        to sleep. She awoke when [L.M.] left at approximately 3:00 a.m. for a trip to
        West Tennessee but fell back asleep shortly thereafter.

        At approximately 4:20 a.m., the victim was awakened by someone trying to
        enter the house. She went to the door, opened the door’s blinds, and saw
        [petitioner], who asked for [L.M.]. The victim had met [petitioner] before
        when he helped move furniture for [L.M.], so she opened the door. When she
        did, [petitioner] started choking her. She fell to the ground, and he pulled her
        up by her hair. He asked her for money, and she told him that it was upstairs.
        Then, he forced the victim upstairs.

        Once upstairs, [petitioner] went through the victim’s purse and took
        approximately $160. He told the victim to tell [L.M.] that “Chaos” was here.
        [Petitioner] then took a telephone cord, tied the victim’s arms behind her back,
        and put her in a closet. While in the closet, the victim heard [petitioner]
        ransacking the downstairs of the house. She was able to get loose and tried to
        escape via “hidden” steps to the attic. However, the victim was unable to “pull
        [the stairs] up,” and [petitioner] saw her and pushed her to the floor onto her
        back. He ripped her shirt and bra, and pulled her shorts down. He asked her
        if she had any condoms, and she told him “No.” [Petitioner] then made her
        hold her knees, and he inserted his “hand” into her vagina. He then dragged
        her into her bedroom, forced her onto the bed, and punched her in the chest


        1
           It is the policy of this court to protect the identity of victims of sex crimes. We have used initials
for the victim’s roommates to further protect the identity of the victim.

                                                      -2-
       several times. He asked her where the “kilos” were and told her to tell [L.M.]
       that “Chaos was [there] for his money.” [Petitioner] then dragged her to
       [L.M.]’s room, “hog-tied” her, ransacked that room, and left. After the victim
       heard [petitioner’s] car drive off, she “laid there and cried and prayed to God
       and then gradually was able to get loose.” She ran to her neighbor’s house,
       and her neighbor called 9-1-1.

       The testimony showed that a television, a Play Station II game system, a
       camera, $170, and two packs of cigarettes were missing from the house. The
       victim’s VCR was also thrown into her front yard and broken. The testimony
       also showed that the shoes that the defendant wore when arrested were
       “consistent with the size, shape and tread” of the footprints found in the
       victim’s kitchen. Also, the victim’s emergency room doctor testified that the
       victim’s tongue was swollen, and she had bruising around her neck, tenderness
       to her head, shoulders, chest, and back, and contusions to the front of the
       vagina.

Robert Lamont Moss, Jr., 2007 WL 4245082, at *1-2. The trial court dismissed the
aggravated sexual battery count, and the jury convicted petitioner of aggravated rape, two
counts of aggravated kidnapping, and the lesser-included charge of theft over $500 but less
than $1,000. The trial court denied petitioner’s motion for new trial on March 21, 2006.

        Petitioner appealed his convictions and sentences to this court, arguing “that (1) the
trial court erred in denying [his] motion to suppress the victim’s identification of [him], (2)
the trial court erred in allowing the prosecution to cross-examine [him] about prior drug use,
and (3) the trial court erred in enhancing three of [his] convictions.” Id. at *1. This court
affirmed petitioner’s sentences and convictions on December 4, 2007, and the Tennessee
Supreme Court denied his application for permission to appeal on April 7, 2008. Id.

                         B. Post-Conviction and Error Coram Nobis

      Petitioner filed his initial pro se petition for post-conviction relief on June 4, 2008,
and he filed amended petitions on August 8, 2008, and November 12, 2008. The post-
conviction court appointed counsel, and petitioner filed his final amended petition on May
20, 2009. The post-conviction court held an evidentiary hearing on November 13, 2009.
While the post-conviction petition was pending, petitioner filed a petition for writ of error
coram nobis on July 23, 2009.

       At the post-conviction evidentiary hearing, trial counsel testified that a key issue at
petitioner’s trial was the identification of petitioner by the victim. At the time of petitioner’s

                                               -3-
trial, the case of State v. Coley2 controlled the admissibility of expert testimony regarding
eyewitness reliability. Trial counsel believed Coley “was wrong,” so she petitioned the trial
court for funds to hire an expert on cross-racial identification. The trial court denied her
request for funds. The trial court also denied her motions to suppress the photograph array
and to exclude the expert testimony regarding shoe print evidence.

        On cross-examination, trial counsel recalled that the victim testified at trial that her
attacker identified himself as “Chaos” and that there was evidence presented that petitioner’s
street name was “Chaos.”

        Appellate counsel testified that the supreme court issued its opinion in State v.
Copeland 3 during the pendency of petitioner’s direct appeal. She did not raise the issue of
the trial court’s denial of funding for expert testimony on eyewitness reliability in her
appellate brief, and her understanding was that filing the brief sans the funding issue
constituted waiver of the issue. Appellate counsel testified that she might have filed
“motions for supplemental authority of issues [she] had raised,” but she did not know of a
way to raise issues not included in the initial brief. On cross-examination, appellate counsel
said that she was not aware of any case law prohibiting shoe print comparison testimony.

       The post-conviction court took the matters under advisement. On May 10, 2012, the
post-conviction court denied the petition for post-conviction relief on the merits and denied
the petition for a writ of error coram nobis as time-barred. This appeal follows.

                                             II. Analysis

                    A. Post-Conviction - Ineffective Assistance of Counsel

        Petitioner argues that both trial counsel and appellate counsel provided ineffective
assistance of counsel. Specifically, he contends that trial counsel failed to protect his right
to a speedy trial and that appellate counsel failed to argue on appeal that the trial court erred
by not granting him funds to hire an expert on eyewitness reliability. The State responds that
petitioner waived the issue of ineffective assistance of counsel under Tennessee Rule of
Appellate Procedure 27(a)(7). We agree with the State.



       2
            State v. Coley, 32 S.W.3d 831, 838 (Tenn. 2000) (holding that expert testimony regarding the
reliability of eyewitness testimony was inadmissible per se).
       3
         State v. Copeland, 226 S.W.3d 287, 299-301 (Tenn. 2007) (overruling State v. Coley, 32 S.W.3d
831 (Tenn. 2000)).

                                                  -4-
       Rule 27(a)(7) of the Tennessee Rules of Appellate Procedure states that an appellant’s
brief shall contain the following with respect to an argument:

       (A) the contentions of the appellant with respect to the issues presented, and
       the reasons therefor, including the reasons why the contentions require
       appellate relief, with citations to the authorities and appropriate references to
       the record (which may be quoted verbatim) relied on; and

       (B) for each issue, a concise statement of the applicable standard of review
       (which may appear in the discussion of the issue or under a separate heading
       placed before the discussion of the issues)[.]

Tenn. R. App. P. 27(a)(7)(A)-(B). “An issue may be deemed waived, even when it has been
specifically raised as an issue, when the brief fails to include an argument satisfying the
requirements of Tenn. R. App. P. 27(a)(7).” Hodge v. Craig, 382 S.W.3d 325, 335 (Tenn.
2012). Moreover, Rule 10(b) of the Rules of the Court of Criminal Appeals states, “Issues
which are not supported by argument, citation to authorities, or appropriate references to the
record will be treated as waived in this Court.”

        In his brief, petitioner wholly failed to include the standard of review. Furthermore,
he makes no attempt to explain how trial counsel failed to protect his right to a speedy trial
and makes only a conclusory argument that her failure led to his being unable to produce
alibi witnesses at trial. Regarding appellate counsel, petitioner likewise makes only a
conclusory argument that appellate counsel’s failure to supplement her brief to include an
argument based on Copeland amounted to ineffective assistance of counsel. We conclude
that petitioner has waived the issue of ineffective assistance of counsel under Tenn. R. Crim.
P. 10(b).

        Nonetheless, to facilitate any further appellate review, we will address the substance
of petitioner’s arguments. To obtain relief in a post-conviction proceeding, a petitioner must
demonstrate that his or her “conviction or sentence is void or voidable because of the
abridgement of any right guaranteed by the Constitution of Tennessee or the Constitution of
the United States.” Tenn. Code Ann. § 40-30-103 (2012). A post-conviction petitioner bears
the burden of proving his or her factual allegations by clear and convincing evidence. Tenn.
Code Ann. § 40-30-110(f) (2012). “‘Evidence is clear and convincing when there is no
serious or substantial doubt about the correctness of the conclusions drawn from the
evidence.’” Lane v. State, 316 S.W.3d 555, 562 (Tenn. 2010) (quoting Grindstaff v. State,
297 S.W.3d 208, 216 (Tenn. 2009)).




                                              -5-
        Appellate courts do not reassess the trial court’s determination of the credibility of
witnesses. Dellinger v. State, 279 S.W.3d 282, 292 (Tenn. 2009) (citing R.D.S. v. State, 245
S.W.3d 356, 362 (Tenn. 2008)). Assessing the credibility of witnesses is a matter entrusted
to the trial judge as the trier of fact. R.D.S., 245 S.W.3d at 362 (quoting State v. Odom, 928
S.W.2d 18, 23 (Tenn. 1996)). The post-conviction court’s findings of fact are conclusive on
appeal unless the preponderance of the evidence is otherwise. Berry v. State, 366 S.W.3d
160, 169 (Tenn. Crim. App. 2011) (citing Henley v. State, 960 S.W.2d 572, 578-79 (Tenn.
1997); Bates v. State, 973 S.W.2d 615, 631 (Tenn. Crim. App.1997)). However, conclusions
of law receive no presumption of correctness on appeal. Id. (citing Fields v. State, 40 S.W.3d
450, 453 (Tenn. 2001)). As a mixed question of law and fact, this court’s review of
petitioner’s ineffective assistance of counsel claims is de novo with no presumption of
correctness. Felts v. State, 354 S.W.3d 266, 276 (Tenn. 2011) (citations omitted).

        The Sixth Amendment to the United States Constitution, made applicable to the states
through the Fourteenth Amendment, and article I, section 9 of the Tennessee Constitution
require that a criminal defendant receive effective assistance of counsel. Cauthern v. State,
145 S.W.3d 571, 598 (Tenn. 2004) (citing Baxter v. Rose, 523 S.W.2d 930 (Tenn. 1975)).
When a petitioner claims that he received ineffective assistance of counsel, he must
demonstrate both that his lawyer’s performance was deficient and that the deficiency
prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984); Finch v. State,
226 S.W.3d 307, 315 (Tenn. 2007) (citations omitted). It follows that if this court holds that
either prong is not met, we are not compelled to consider the other prong. Carpenter v. State,
126 S.W.3d 879, 886 (Tenn. 2004). The same two-prong test applies to appellate counsel,
as well. Id. at 886.

       To prove that counsel’s performance was deficient, petitioner must establish that his
attorney’s conduct fell below an objective standard of “‘reasonableness under prevailing
professional norms.’” Finch, 226 S.W.3d at 315 (quoting Vaughn v. State, 202 S.W.3d 106,
116 (Tenn. 2006)). As our supreme court has previously held:

       “[T]he assistance of counsel required under the Sixth Amendment is counsel
       reasonably likely to render and rendering reasonably effective assistance. It is
       a violation of this standard for defense counsel to deprive a criminal defendant
       of a substantial defense by his own ineffectiveness or incompetence. . . .
       Defense counsel must perform at least as well as a lawyer with ordinary
       training and skill in the criminal law and must conscientiously protect his
       client’s interest, undeflected by conflicting considerations.”

Id. at 315-16 (quoting Baxter, 523 S.W.2d at 934-35). On appellate review of trial counsel’s
performance, this court “must make every effort to eliminate the distorting effects of

                                             -6-
hindsight, to reconstruct the circumstances of counsel’s conduct, and to evaluate the conduct
from the perspective of counsel at that time.” Howell v. State, 185 S.W.3d 319, 326 (Tenn.
2006) (citing Strickland, 466 U.S. at 689).

        To prove that petitioner suffered prejudice as a result of counsel’s deficient
performance, he “must establish a reasonable probability that but for counsel’s errors the
result of the proceeding would have been different.” Vaughn, 202 S.W.3d at 116 (citing
Strickland, 466 U.S. at 694). “A ‘reasonable probability is a probability sufficient to
undermine confidence in the outcome.’” Id. (quoting Strickland, 466 U.S. at 694). As such,
petitioner must establish that his attorney’s deficient performance was of such magnitude that
he was deprived of a fair trial and that the reliability of the outcome was called into question.
Finch, 226 S.W.3d at 316 (citing State v. Burns, 6 S.W.3d 453, 463 (Tenn. 1999)).

        Regarding trial counsel’s performance with respect to the speedy trial issue, we note
that the record shows that petitioner was first indicted on December 2, 2002. The State
obtained a superseding indictment on February 28, 2005, and the trial court dismissed the
original indictment on March 18, 2005. The case was tried in October 2005. The length of
time between the original indictment and the trial is troublesome. However, in this case, it
is unnecessary for this court to engage in a speedy trial inquiry under State v. Simmons, 54
S.W.3d 755 (Tenn. 2001), because petitioner has failed to prove that trial counsel’s
performance was deficient and that her deficient performance was prejudicial. He presented
no evidence at the post-conviction hearing that trial counsel’s performance fell below an
objective standard of reasonableness and did not even question trial counsel with regard to
the speedy trial issue during her testimony. He likewise failed to present the alleged alibi
witnesses. Based on the record before this court, we conclude that petitioner has not shown
that trial counsel provided ineffective assistance.

        Petitioner argues that appellate counsel provided ineffective assistance because she
did not supplement her appellate brief to include an argument based on State v. Copeland,
226 S.W.3d 287 (Tenn. 2007), which the supreme court decided during the pendency of
petitioner’s direct appeal to this court. Petitioner cannot show that appellate counsel’s failure
was prejudicial, however, because Copeland did not announce a new constitutional rule
requiring retroactive application. Thomas v. State, 298 S.W.3d 610, 615-16 (Tenn. Crim.
App. 2009). This court has previously ruled that the new common law rule announced in
Copeland did not apply to a defendant’s case when Copeland was decided after the end of
his trial but before his motion for new trial hearing. State v. Troy Allen Pruitt, M2008-
02858-CCA-R3-CD, 2010 WL 1741360, at *8-10 (Tenn. Crim. App. Apr. 28, 2010), perm.
app. denied (Tenn. Aug. 26, 2010). Following Thomas and Pruitt, we conclude that
Copeland would not have applied to petitioner’s case because it was decided after his trial.



                                               -7-
Therefore, appellate counsel did not provide ineffective assistance of counsel by failing to
supplement her appellate brief to include an argument based on Copeland.

                                            B. Due Process

        In petitioner’s “Issues for Review” section of his brief, he raises this issue:

        Was [petitioner] improperly denied the right to due process by the trial court
        as he was denied funding to retain a proper expert in the field of shoeprint [sic]
        identification and eyewitness identification, especially in the wake of State v.
        Copeland, 226 S.W.3d 287 (Tenn. 2007), which was issued while
        [petitioner’s] appeal was pending and not addressed by either his appellate
        counsel or the Court of Appeals [sic].

Petitioner never addresses this issue again in the remainder of his brief.4 Therefore, we
conclude that he has waived this issue for failure to comply with Tenn. R. App. P. 27(a)(7)
and Tenn. R. Crim. P. 10(b). See Hodge v. Craig, 382 S.W.3d 325, 335 (Tenn. 2012).

                                        C. Error Coram Nobis

                                         1. Standard of Review

         The decision to grant or deny a petition for writ of error coram nobis on its merits is
left to the sound discretion of the trial court. Harris v. State, 301 S.W.3d 141, 144 (Tenn.
2010) (citing State v. Vasques, 221 S.W.3d 514, 527-28 (Tenn. 2007)). A trial court abuses
its discretion when it applies incorrect legal standards, reaches an illogical conclusion, bases
its decision on a clearly erroneous assessment of the evidence, or employs reasoning that
causes an injustice to the complaining party. State v. Ruiz, 204 S.W.3d 772, 778 (Tenn.
2006) (citing Howell v. State, 185 S.W.3d 319, 337 (Tenn. 2006)). The writ of error coram
nobis is an “extraordinary procedural remedy . . . into which few cases fall.” State v. Mixon,
983 S.W.2d 661, 672 (Tenn. 1999). Our legislature has limited the relief available through
the writ:

               The relief obtainable by this proceeding shall be confined to errors
        dehors the record and to matters that were not or could not have been litigated
        on the trial of the case, on a motion for new trial, on appeal in the nature of a
        writ of error, on writ of error, or in a habeas corpus proceeding. Upon a


        4
           We note that the record before this court does not show that petitioner requested funding from the
trial court for an expert in shoe print identification.

                                                    -8-
       showing by the defendant that the defendant was without fault in failing to
       present certain evidence at the proper time, a writ of error coram nobis will lie
       for subsequently or newly discovered evidence relating to matters which were
       litigated at the trial if the judge determines that such evidence may have
       resulted in a different judgment, had it been presented at the trial.

Tenn. Code Ann. § 40-26-105(b) (2012). To demonstrate he is entitled to coram nobis relief,
petitioner must clear several procedural hurdles.

        First, the petition for writ of error coram nobis must relate: (1) the grounds and the
nature of the newly discovered evidence; (2) why the admissibility of the newly discovered
evidence may have resulted in a different judgment had the evidence been admitted at the
previous trial; (3) the petitioner was without fault in failing to present the newly discovered
evidence at the appropriate time; and (4) the relief sought by the petitioner. Freshwater v.
State, 160 S.W.3d 548, 553 (Tenn. Crim. App. 1995) (citing State v. Hart, 911 S.W.2d 371,
374-75 (Tenn. Crim. App. 1995)).

        Next, a petition for writ of error coram nobis must generally be filed within one year
after the judgment becomes final. Tenn. Code Ann. § 27-7-103 (2000). “The statute of
limitations is computed from the date the judgment of the trial court becomes final, either
thirty days after its entry in the trial court if no post-trial motions are filed or upon entry of
an order disposing of a timely filed, post-trial motion.” Harris, 301 S.W.3d at 144. The
State must raise the statute of limitations as an affirmative defense. Id. When a petition is
filed outside of the statute of limitations, the coram nobis court must determine whether due
process requires tolling. Id. at 145. In doing so, the “court must weigh the petitioner’s
interest in obtaining a hearing to present a later-arising ground for relief against the State’s
interest in preventing stale and groundless claims.” Id. (citing Workman v. State, 41 S.W.3d
100, 103 (Tenn. 2001)). A court should utilize the following three-step analysis to balance
the competing interests:

       (1)     determine when the limitations period would normally have begun to
               run;

       (2)     determine whether the grounds for relief actually arose after the
               limitations period would normally have commenced; and

       (3)     if the grounds are “later-arising,” determine if, under the facts of the
               case, a strict application of the limitations period would effectively
               deny the petitioner a reasonable opportunity to present the claim.



                                               -9-
Id. (quoting Sands v. State, 903 S.W.2d 297, 301 (Tenn. 1995)). The application of the
statute of limitations is a question of law, which we review de novo. Id. at 144.

                                     2. Petitioner’s Claims

        On appeal, petitioner argues for the first time that the due process exception to the
statute of limitations applies to his petition because “it was through no fault of [petitioner]
that Copeland came out while his case was under advisement by this Court and had no way
of knowing that the legal landscape with regard to expert funding had shifted so
significantly.” The State responds that petitioner has waived any issue regarding Copeland
by raising it for the first time on appeal. Petitioner also asserts that counsel’s discovery of
a report criticizing the state of forensic science constituted newly discovered evidence that
justified a new trial because, had the report been available at trial, the evidence regarding
shoe print identification would not have been admitted. The State argues that this court
should disregard petitioner’s ground for relief based on the report criticizing forensic science
because the report is not included in the record. We agree with the State.

        Petitioner did not address the statute of limitations in his petition, but the State raised
the issue in its response. The post-conviction court denied the petition as time-barred,
finding that “no exception to the running of the one (1) year statute of limitation has been
satisfactorily presented.” Initially, we note that limitations period expired on March 21,
2007, one year after the trial court denied petitioner’s motion for new trial on March 21,
2006. Petitioner filed his petition for writ of error coram nobis on July 23, 2009. Based on
the record before this court, we are constrained to conclude that petitioner has not shown that
due process should toll the application of the statute of limitations. He presented no grounds
for such tolling in the court below, and petitioner has waived his argument that the supreme
court’s decision in Copeland constituted later-arising grounds by presenting this argument
for the first time on appeal. “Ordinarily, issues raised for the first time on appeal are
waived.” State v. Alvarado, 961 S.W.2d 136, 153 (Tenn. Crim. App. 1996) (citing State v.
Burtis, 664 S.W.2d 305, 310 (Tenn. Crim. App. 1983)). Therefore, the post-conviction court
properly dismissed the petition for writ of error coram nobis as time-barred.

       Even if we were to reach the merits of the petition, petitioner cannot show that newly
discovered evidence would result in a different judgment. As previously discussed,
Copeland does not apply to petitioner’s case, but assuming, arguendo, that Copeland applied
and petitioner was able to present an expert on eyewitness reliability, we cannot say that a
different judgment would result in light of the strength of the State’s case. Furthermore, we
cannot reach the merits of petitioner’s argument regarding shoe print identification that he
based on a report criticizing the state of forensic science because the full report is not



                                               -10-
included in the record.5 “Where the record is incomplete and does not contain . . . portions
of the record upon which the party relies, an appellate court is precluded from considering
the issue.” State v. Ballard, 855 S.W.2d 557, 560-61 (Tenn. 1993).

                                             CONCLUSION

       Following a thorough review of the record and the briefs of the parties, we discern no
error and affirm the judgments of the post-conviction court.


                                                            _________________________________
                                                            ROGER A. PAGE, JUDGE




        5
          We note that petitioner has attached portions of the report to his brief. As this court has previously
stated, “This Court is, of course, not the proper place to introduce evidence, and appendices to briefs do not
constitute evidence to be considered in the review of a case.” Best v. State, 708 S.W.2d 421, 423 (Tenn.
Crim. App. 1985).

                                                     -11-